UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-4624


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

ANDREI TURSKI,

                   Defendant - Appellee.



                                     No. 16-4625


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

KIRILL KOROTKOV,

                   Defendant - Appellant.




Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cr-00038-MHL-1; 3:16-cr-00038-
MHL-2)


Submitted: September 15, 2017                             Decided: November 7, 2017
Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles A. Gavin, Richmond, Virginia; Geremy C. Kamens, Federal Public Defender,
Robert J. Wagner, Assistant Federal Public Defender, Caroline S. Platt, Appellate
Attorney, Alexandria, Virginia, for Appellants. Dana J. Boente, United States Attorney,
Thomas A. Garnett, Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       After the district court denied their joint motion to suppress evidence, Andrei Turski

and Kirill Korotkov each entered a conditional guilty plea to conspiracy to commit bank

fraud, in violation of 18 U.S.C. § 1349 (2012), and aggravated identity theft, in violation

of 18 U.S.C. § 1028A(a)(1) (2012). On appeal, they assert that the district court erred in

denying the motion to suppress because law enforcement officials acted without probable

cause in arresting them without a warrant. We affirm.

        “When a district court has denied a motion to suppress, we review the court’s legal

conclusions de novo and its factual findings for clear error.” United States v. Hill, 852 F.3d

377, 381 (4th Cir. 2017). This Court views the evidence in the light most favorable to the

Government, the party that prevailed below. Id.

       “The Fourth Amendment prohibits government officials from detaining a person in

the absence of probable cause.” Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 918 (2017).

       Probable cause is determined by a totality-of-the circumstances approach.
       While probable cause requires more than bare suspicion, it requires less than
       that evidence necessary to convict. It is an objective standard of probability
       that reasonable and prudent persons apply in everyday life. The probable-
       cause inquiry turns on two factors: the suspect’s conduct as known to the
       officer, and the contours of the offense thought to be committed by that
       conduct.

Smith v. Munday, 848 F.3d 248, 253 (4th Cir. 2017) (citations and internal quotation marks

omitted).

       “The collective-knowledge doctrine . . . holds that when an officer acts on an

instruction from another officer, the act is justified if the instructing officer had sufficient

information to justify taking such action [himself]; in this very limited sense, the instructing

                                               3
officer’s knowledge is imputed to the acting officer. United States v. Massenburg, 654

F.3d 480, 492 (4th Cir. 2011). The doctrine, however, does not allow a court “to aggregate

bits and pieces of information from among myriad officers.” United States v. Patiutka,

804 F.3d 684, 691 (4th Cir. 2015).        Accordingly, probable cause is determined by

reviewing the totality of the circumstances known to Sergeant Obranovich at the time he

ordered the arrest of Turski and Korotkov.

       We have reviewed the record and the district court’s thorough explanation of its

findings and conclude that the warrantless arrests of Turski and Korotkov were clearly

supported by probable cause that they were engaging, or had engaged, in criminal activity.

Thus, the district court did not err when it denied the motion to suppress.

       Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                              AFFIRMED




                                             4